FILED
                           NOT FOR PUBLICATION
                                                                            JAN 09 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROYAL PALM FILMWORKS, INC.,                      No.    17-56313

              Plaintiff-Appellant,               D.C. No.
                                                 2:17-cv-02336-PSG-FFM
 v.

FIFTY-SIX HOPE ROAD MUSIC, LTD.,                 MEMORANDUM*
a corporation organized under the laws of
Bahamas; HOPE ROAD
MERCHANDISING LLC, a Florida
limited liability Company; ESTATE OF
BOB MARLEY, an estate probated under
the laws of Jamaica,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                     Argued and Submitted December 6, 2018
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: RAWLINSON and BEA, Circuit Judges, and RICE,** Chief District
Judge.

      Appellant Royal Palm Filmworks, Inc. (Royal Palm) sought a declaratory

judgment that Appellees Fifty-Six Hope Road Music Ltd. and Hope Road

Merchandising, LLC (Hope Road), which apparently hold copyrights related to the

musician Bob Marley (Marley), were prohibited from interfering in the production

of a film that Royal Palm intended to produce. Royal Palm contends that the

district court erred in dismissing its declaratory judgment action for lack of subject

matter jurisdiction because Royal Palm failed to sufficiently allege that the film

was finalized.

      The district court properly dismissed Royal Palm’s action for lack of subject

matter jurisdiction because Royal Palm failed to sufficiently allege facts satisfying

the standard for declaratory judgment. “A case or controversy exists justifying

declaratory relief only when the challenged activity is not contingent, has not

evaporated or disappeared, and, by its continuing and brooding presence, casts

what may well be a substantial adverse effect on the interests of the parties. . . .”

Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 867 (9th Cir. 2017) (citation,

alterations, and internal quotation marks omitted). “Basically, the question in each


      **
             The Honorable Thomas O. Rice, Chief United States District Judge
for the Eastern District of Washington, sitting by designation.
                                            2
case is whether the facts alleged, under all the circumstances, show that there is a

substantial controversy, between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.”

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (citation and

footnote reference omitted).

      Royal Palm alleged in its Complaint that it “intends to produce” a film

“embodying fictional and artistic depictions of Marley” premised on a screenplay,

its rights to the life story of Danny Sims, and other intellectual property rights.

The gravamen of Royal Palm’s complaint was that Hope Road interfered with the

production of its future film based on Hope Road’s copyrights, and Royal Palm

sought a broad declaration that Hope Road has “no right to cause any [i]nterference

with the production, distribution and exploitation of Royal Palm [c]opyrights.”

However, due to the unfinished, uncertain, and speculative nature of Royal Palm’s

intended film based on a screenplay and its purported intellectual property rights,

Royal Palm failed to allege the “sufficient immediacy and reality” required to

support a declaratory judgment. Id. (citation omitted). The district court correctly

concluded that it was entirely unclear which copyrights, if any, to the music and

images of Marley might be subject to infringement challenges until the film is

completed. For the same reasons, the district court did not abuse its discretion in


                                           3
denying leave to amend as futile. See Wheeler v. City of Santa Clara, 894 F.3d
1046, 1059 (9th Cir. 2018) (explaining that “[l]eave to amend may be denied if the

proposed amendment is futile or would be subject to dismissal”) (citation

omitted).1

      AFFIRMED.




      1
          Because we uphold the dismissal of Royal Palm’s declaratory judgment
action, we need not and do not, address Royal Palm’s assertion that the district
court abused its discretion in deferring ruling on Royal Palm’s summary judgment
motion pursuant to Fed. R. Civ. P. 56(d), or Royal Palm’s contention that it was
entitled to summary judgment.
                                         4